EXHIBIT Event ID:2103149 Culture:en-US Event Name: Q1 2009 Shuffle Master, Inc. Earnings Conference Call Event Date: 2009-03-12T21:00:00 UTC C: Julia Boguslawski; Shuffle Master, Inc.; Director of IR C: Mark Yoseloff; Shuffle Master, Inc.; CEO C: Coreen Sawdon; Shuffle Master, Inc.; SVP, CAO & Acting CFO C: Timothy Parrott; Shuffle Master, Inc.; CEO Elect P: Carlo Santorelli; JPMorgan; Analyst P: Ryan Worst; Brean Murray Carret; Analyst +++ presentation Operator: Welcome to the Shuffle Master first quarter 2009 earnings conference call. At this time, all participants are in a listen-only mode. A question-and-answer session will follow the formal presentation. (Operator Instructions). As a reminder, this conference is being recorded. It is now my pleasure to introduce your host, Ms. Julia Boguslawski, Director of Investor Relations for Shuffle Master. Thank you, Ms. Boguslawski, you may begin. Julia Boguslawski: Good afternoon, and thank you for joining us today for our first quarter 2009 earnings call. I am Julia Boguslawski, Director of Investor Relations for Shuffle Master. With me today are Mark Yoseloff, CEO of Shuffle Master; Coreen Sawdon, Senior Vice President, CAO and Acting CFO; Jerry Smith, Executive Vice President and General Counsel; and Timothy Parrott, CEO Elect. Today's conference call is being simultaneously webcast through our website, www.ShuffleMaster.com, and will also be archived for the next 30 days. Before we get started, I would like to remind you that various remarks we make about future expectations, plans and prospects for the Company constitute forward-looking statements for purposes 1 of the Safe Harbor provisions under the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from these expectations. We will also be discussing certain financial measures such as adjusted EBITDA, which represents a non-GAAP financial measure. The importance of this measure to investors, as well as reconciliation to the most directly comparable GAAP measures can be found in our most recent 10-Q, which was filed earlier today, as well as in our prior public filings, including our 10-K, and today's press release announcing our first quarter 2009 results. Now I will turn the call over to our CEO, Mark Yoseloff. Mark Yoseloff: Thank you, Julia, and good afternoon to everyone. After a 15-year association with Shuffle Master, today is my last conference call as CEO. Before discussing our first quarter results, I would like to take a few minutes to reflect on our progress during this period. In 1994, Shuffle Master had only three products, and total revenue of $2.5 million dollars. By the time that I joined as a full-time employee in 1997, revenue had grown to just under $30 million, and in that year we set a business and product strategy that has now seen the Company grow to almost $200 million in revenue, built on numerous innovative products in four major product segments. Yet with all of this growth and success behind us, I believe that the best is yet to come for our Company. Despite the economic downturn that is now existed for many months, the Company continues to post good results, with a growing lease and service revenue base. Acceptance and demand for our products is at an all-time high, with our core utility and proprietary table game businesses demonstrating remarkable resilience, and our newer electronic table business enjoying excellent growth. Finally, with the recent management restructuring, which has seen several long-term senior executives move to important top management positions, and culminating with the hiring of Tim Parrott as our new CEO, I believe that we have a topnotch team in place to move Shuffle Master to new heights. As the largest individual shareholder of the Company, I am certainly as concerned as all of you with the dramatic drop in our share price. As recently as this past summer I added to my Shuffle Master holdings, because of my fundamental belief in the long-term positive prospects for the Company. Those beliefs remain strong as I see our Company weather the current economic storm. Recently, the gaming industry has seen upticks in regional gaming revenue. Although tourism, hotel room rates and other metrics are 2 down, gambling itself appears to be pretty healthy, and we are solely in the gambling supply business. In fact, we are in product categories that are growing worldwide. The table game business, including e-tables, is the most rapidly-growing part of the casino business, and this is where we concentrate. Now let me briefly recap our first quarter. Revenue for the quarter was $34.5 million dollars. On a local currency basis, revenue was up in most of our subsidiaries, although down 9% year-over-year in US dollars. When adjusted for local currency, revenue was down just 3% from the prior year period. Total revenue was positively impacted by increased lease and service revenue, which was a record $20.3 million, and helped to mitigate a decline in sales revenue. As you recall on our fourth quarter year end call, we advised that historically Q1 is our softest quarter. This is due to combination of factors; namely, the slow down in Australia due to the month long summer shutdown of business, three major holidays falling within our fiscal quarter, and the limited capital available to our customers for equipment purchases as they reach the end of their budget cycles. Notwithstanding these factors, our results demonstrate our commitment to improving the bottom line, as evidenced by the 53% increase in adjusted EBITDA to $9.1 million from the prior year period. We achieved this by disciplined expense management and cost containment measures that resulted in a 24% decrease in operating expenses, net of severance charges. There were some very positive trends during the quarter. Table Master continues to secure its spot as the work horse of our e-tables, appealing to racino, regional and strip operators alike, because of its cost saving features and impressive win per day, in addition to its popularity with customers. This is because Table Master, like all of our e-tables, is a preferred playing format in an electronics-only environment. There are currently over 400 Table Master systems in operation, including 17 on or surrounding the Las Vegas Strip, with pending orders from several renowned properties. To date, Table Master, which was part of a $1.7 million acquisition in 2003, has generated $30 million in revenue. Three Card Poker was approved in Macau this quarter, and we are hopeful that the game will do well and grow in popularity. We started with three tables and now have orders for ten more, all from big name operators, due to the fact that the game is exceeding pit averages. In fact, the first install of Three Card Poker, or Fortune Three Card, as it's called in Macau, is earning $3000 per day. Before turning to call over the Corie, I would like to highlight several of the value propositions that set us apart from the other companies in our space. First, we provide utility products that are essential to operating an efficient and secure pit, as well as increasing operator revenue. Shufflers have been long 3 known to save our customers money and reduce operating expenses, while maximizing hands per hour and therefore revenue per hour. Additionally, the enhanced security features ensure operators keep every dollar by minimizing dealer error and preventing theft and cheating. In addition to utility products, we provide entertainment. Even in the current economy people appear to be gambling again, as evidence by the recent increases in regional gaming revenue. In short, it seems people want to be entertained again, and we provide that, whether via our proprietary tables or electronic formats. Our proprietary titles and progressive add-ons are fun, interactive, and offer additional volatility, adding to the "win big" mentality which really resonates in a recession. Because we have the unique combination of both utility and entertainment product, we are generally faring well during the downturn, but poised to succeed when the market rebounds. Second, we have been a first mover for e-tables in North America, and as demonstrated above, we are seeing e-tables expand their reach outside racinos and sporting clubs. As Corie will highlight later, our proprietary titles give us an unmatched competitive advantage. We've seen the recent proliferation of e-tables due in large part to the growth of electronic-only jurisdictions. We anticipate further expansions as states look to increase tax revenue, and we are positioned to capitalize on the many prospective opportunities. Third, we believe there is a misconception on Wall Street that gaming is all but left for dead. While there is no denying that the industry has been hard hit, and that non-gaming revenue for gaming operators is down, gambling has not been as impacted as non-gaming revenue. In fact, it appears that the regional casinos are on an upswing in the beginning of this year. Gaming revenue for 2008 was down roughly $1.5 billion year-over-year or 4%, in the combination of US commercial casinos and Tribal Florida and Connecticut, and was up 31% or approximately $3.2 billion in Macau. People are still gambling, and they're doing it everywhere. Fortunately, we are a global company with a diverse revenue stream, and not dependent one region or one market for sustainability. Looking out three years at the worldwide opportunity, there is great expansion happening in Asia, particularly Singapore, the Philippines, Vietnam, and farther down the road Taiwan, South Korea and possibly Japan. Even those projects with delayed openings in Macau will open in the future. South America continues to be a growing and fertile region for gaming. There's already a nice market for some of our second-generation product. India is often overlooked, but is a growing market, specifically in the region of Goa. 4 The regional markets are showing impressive resiliency in the downturn.
